Citation Nr: 1132485	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma with Waldenstrom's marcoglobulinemia and associated residuals, to include as due to exposure to ionizing radiation.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the Veteran's currently diagnosed Waldenstrom's macroglobulinemia to radiation exposure in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, Waldenstrom's macroglobulinemia was incurred during his period of active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Veteran and his representative contend that his current Waldenstrom's is etiologically linked to his service.  Because the claim for service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Analysis

The Veteran and his representative contend that he currently has Waldenstrom's macroglobulinemia as a result of his in-service exposure to ionizing radiation serving 3 years as a machinist's mate on a Polaris submarine.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including leukemia and Hodgkin's disease).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation- risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2010).

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  In this case, however, the Veteran is not shown to have participated in a radiation-risk activity, as defined in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Nor has he alleged any such activity.  Id.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  

VA regulations provide that in claims involving radiation exposure in which a radiogenic disease first became manifest after service and not manifest to a compensable degree within any applicable presumptive period an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2010).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

As noted above, the Veteran does not meet the criteria of a "radiation-exposed veteran" as he did not participate in a "radiation-risk activity."  38 C.F.R. §§ 3.309(d) (3).  

The Veteran's service records include a two-page DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  This form shows his accumulated dose while serving on the USS Theodore Roosevelt and the USS Skate from June 1976 to January 1979.  He was initially diagnosed with Waldenstrom's macroglobulinemia in March 2009.

Pursuant to 38 C.F.R. § 3.311, the RO requested and received a total accumulated dose estimate of 0.114 rem, for the Veteran during his service aboard nuclear powered submarines.  In a January 2010 memorandum, the VA Director of Radiation and Physical Exposures opined that it was unlikely that the Veteran's Waldenstrom's macroglobulinemia, classified as a non-Hodgkin lymphoma, could be attributed to radiation exposure in service.  Moreover, in a February 2010 memorandum, the Director of VA Compensation and Pension Service, opined that there is no reasonable possibility that the Veteran's non-Hodgkin's lymphoma could be attributed to exposure to ionizing radiation during service.  

In several letters during the course of this appeal, the Veteran's primary care VA physician noted his prior service on a nuclear submarine and that environmental exposure is one etiological factor being investigated with Waldenstrom's macroglobulinemia.  In a December 2010 letter, the same VA physician noted that ionizing radiation acts on cellular DNA causing mutations which can precipitate malignancies, arising years after exposure.  The physician further opined that, given the Veteran's reported exposure to ionizing radiation while in service, it is as likely as not that such exposure served as an etiologic factor in the genesis of his lymphoma.  

During his May 2011 hearing, the Veteran testified regarding his duties as a machinist's mate on a Polaris submarine.  He testified that he generally worked within 10 feet of the reactor and often walked through the corridor that went through the reactor.  Even during his off-duty hours, he testified that he often went by the reactor.  The Veteran testified that he always wore his dosimeter badge, but believes his exposure was more significant than VA's estimate.  He believes that the badges only recorded the initial radiation exposure and not the accumulative dose for prolonged periods of exposure.  He testified that the angle of exposure could also skew the dose measurement.  The reviewing Judge finds the Veteran's testimony credible.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds, that in this particular case, the Veteran's current Waldenstrom's macroglobulinemia cannot be reasonably disassociated from his in-service exposure to ionizing radiation.  In this respect, the Board acknowledges the VA Director of Radiation and Physical Exposures and the Director of VA Compensation and Pension Services opinions in the January 2010 and February 2010 memoranda, that it was unlikely that the Veteran's Waldenstrom's macroglobulinemia was attributed to his radiation exposure in service.  The memoranda indicate that these opinions were based on a review of the entirety of the evidence of record and a total accumulated dose estimate.  The January 2010 memorandum notes that the etiological factors for the Veteran's disease are as yet unknown.  However, the Board finds the Veteran's testimony concerning his proximity to the nuclear reactor in his submarine during service, as well as his description of his work and how dosimeter cards indicate exposure to be credible as he is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds this evidence indicative of in-service exposure to radiation.  Moreover, the Board notes that the Veteran's VA primary care physician in December 2010, noting that ionizing radiation acts on cellular DNA causing mutation which can precipitate malignancies and affects each individual differently, opined that it was as likely as not or that the Veteran's in-service radiation exposure was an etiological factor in his development of Waldenstrom's macroglobulinemia.  She accurately recounted the Veteran's pertinent history of record and opined that it was likely as not that such in-service radiation exposure contributed to some degree to the Veteran's current non-Hodgkin's lymphoma, diagnosed as Waldenstrom's macroglobulinemia.  

As noted above, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the preponderance of the evidence is not against the claim and that the Veteran currently has Waldenstrom's macroglobulinemia which was incurred during his active military service as a result of exposure to radiation.  Accordingly, service connection for Waldenstrom's macroglobulinemia is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for Waldenstrom's macroglobulinemia is granted.


REMAND

As the preceding decision has granted service connection for Waldenstrom's macroglobulinemia, the RO will be responsible for effectuating that grant, which could impact the Veteran's claim for TDIU.  As such, the issue is inextricably intertwined with the TDIU claim currently on appeal.  For this reason, the issue must be resolved prior to resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a rating decision, which effectuates the Board's grant herein of service connection for Waldenstrom's macroglobulinemia, including the assignment of an initial evaluation for this condition.

2.  After conducting any additional development deemed necessary, VA should readjudicate the issue of TDIU, considering all the evidence of record.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


